EXHIBIT KABANI & COMPANY, INC. Certified Public Accountants 6033 West Century Blvd., Suite 810, Los Angeles, CA 90045 Phone (310) 694-3590 Fax (310) 410-0371 www.kabanico.com April 1, Office of the Chief Accountant SECPS Letter File Mail Stop 9-5 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Re: Don Marcos Trading Co. File No. 000-52692 We have read the statements that we understand Don Marcos Trading Co. will include under Item 4.01 of the Form 8-K report, dated March 31, 2008, it will file regarding the change of auditors. We were informed about the termination of our services on April 1, 2008. We audited the financial statements of the Company for the year ended December 31, 2006 and our report on such financial statements included an explanatory paragraph on going concern. We have not provided any services to Don Marcos Trading Co., since our review of the financial statements for the period ended June 30, 2007. Except above, we agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item 4.01. Very truly yours, /s/ Kabani & Company, Inc.
